Case: 15-60731       Document: 00513732152         Page: 1     Date Filed: 10/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                     No. 15-60731                                    FILED
                                   Summary Calendar                           October 25, 2016
                                                                                Lyle W. Cayce
                                                                                     Clerk
ANTONIO ROBLEDO-DEANDA,

                                                  Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A097 689 312


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Antonio Robledo-Deanda petitions for review of the Board of
Immigration Appeals (BIA) order affirming the Immigration Judge’s (IJ) order
of removal. That order was based on his prior aggravated-felony conviction for
aiding and abetting the transportation of illegal aliens into the United States
for private financial gain, in violation of 8 U.S.C. §§ 1324(a)(1)(A)(ii) and
1324(v)(II); and 18 U.S.C. § 2.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-60731    Document: 00513732152     Page: 2    Date Filed: 10/25/2016


                                 No. 15-60731

      Robledo is a native and citizen of Mexico. In 2006, his immigration
status was adjusted to “lawful permanent resident”, pursuant to 8 U.S.C.
§ 1255. He was charged in June 2014 after accepting $1,600, plus $300 for
gasoline, to transport illegal aliens from Alpine, Texas, to Seagraves, Texas, at
the request of a friend.      Robledo completed the transportation of two
individuals, and was arrested while driving with his wife and son to pick up
two more. He was found guilty and sentenced to six months’ imprisonment.
      The Department of Homeland Security initiated removal proceedings
against him in December 2014.         Based on his prior conviction, the IJ
determined Robledo was “inadmissible” under 8 U.S.C. § 1182(a)(6)(E)(i), and
pretermitted his application for readjustment of status.
      The BIA affirmed, without an opinion, the IJ’s decision, making it the
final agency determination.        Robledo challenges the IJ’s ruling of
inadmissibility and the decision to pretermit his application for readjustment
of status. He contends the IJ erroneously found he aided and abetted the
illegal entry of aliens because: (1) the agreement to transport the aliens, along
with Robledo’s belief that the aliens were in Mexico at the time of that
agreement, were not evidence of an affirmative act toward that offense; (2) the
friend’s agreement to pay Robledo did not establish that he assisted in any
unlawful act; and (3) there was no evidence to support the IJ’s conclusion that
Robledo’s legal status enticed the aliens’ entry into the United States.
      Although we are statutorily barred from reviewing a removal order
based on the alien’s commission of an aggravated felony, see 8 U.S.C.
§ 1252(a)(2)(C), we retain jurisdiction to review constitutional claims and
questions of law, including the BIA’s legal determinations whether an alien is
statutorily ineligible for an adjustment of status. See 8 U.S.C. § 1252(a)(2)(D);
Sattani v. Holder, 749 F.3d 368, 370–72 (5th Cir. 2014). Robledo’s contentions



                                       2
    Case: 15-60731    Document: 00513732152     Page: 3   Date Filed: 10/25/2016


                                 No. 15-60731

here, however, amount to a disagreement with the agency factual findings.
Accordingly, we lack jurisdiction to review the claims raised in Robledo’s
petition. See § 1252(a)(2)(C) & (D).
      DISMISSED.




                                       3